PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant was traveling on Route 33 near Weston, Lewis County, when his front tire struck a large hole in the road.
2. Respondent was responsible for the maintenance of Route 33 near Weston, Lewis County, and respondent failed to maintain this portion of Route 33 in proper condition on the date of this incident and failed to provide warning devices at the location of the hole for the traveling public.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $347.36.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim as stated in the stipulation, and *22adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of Route 33 near Weston in Lewis County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $347.36.
Award of $347.36.